Citation Nr: 0616844	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  98-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for depression, as 
secondary to the veteran's service-connected migraine 
headaches.

2.	Entitlement to service connection for photophobia and 
nausea, as secondary to the veteran's service-connected 
migraine headaches.

3.	Entitlement to a rating in excess of 50 percent (an 
extra-schedular rating) for migraine headaches.

4.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
May 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In a September 2000 decision, the Board denied the veteran's 
claim for service connection for depression, on the basis 
that the claim was not well-grounded, and remanded the 
remaining claims to the RO for further evidentiary 
development.  Subsequently, the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) was enacted.  The VCAA substantially amended 
existing law regarding the requirement of a well-grounded 
claim and the notice and assistance to be afforded claimants 
for veteran's benefits.  Thereafter, the matter of service 
connection for depression was revisited on a de novo basis, 
pursuant to the change in law mandated by the VCAA.  In March 
2004, the Board remanded all the appellant's claims to the RO 
for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

It appears that the veteran was last examined by VA in 
conjunction with his claims in September 1999.  In September 
2000, and again in March 2004, the Board remanded the 
veteran's case to the RO to afford him the opportunity to 
undergo VA medical examination to determine the etiology of 
his claimed depression and photophobia and nausea, and to 
determine the current severity of his service-connected 
migraine headaches.  The Board also directed additional 
development to determine the impact of the veteran's service-
connected migraine headaches on his ability to obtain and 
maintain substantially gainful employment for the purposes of 
assigning an extraschedular rating and his claim for a TDIU.  
As well, the Board directed the RO to request the veteran to 
provide the names of all VA and non-VA medical providers who 
treated him, and to then obtain all of the veteran's 
treatment records.

The record reflects that VA medical records, dated from 
January 2000 to March 2004, were obtained, although 
subsequently dated medical records were not.  The records 
came from the VA medical facility in Canandaigua, New York 
and, in 2003, from the Upstate New York Healthcare System 
(HCS). 

Also, during the pendency of this appeal, the veteran was 
incarcerated.  In a January 2002 letter to the Ontario County 
Jail in Canandaigua, New York, the RO requested confirmation 
of the veteran's incarceration that was received that same 
month. The anticipated release date provided was to be early 
in 2002.   However, there is no indication that the RO 
obtained any medical records associated with the veteran's 
incarceration, from May 2001 to February 2002, apparently at 
the Moriah Correctional Facility, New York State Department 
of Corrections.  The Board believes these records should be 
obtained.

Further, the veteran's representative, in February 2004 and 
May 2006 briefs on behalf of the veteran, asserted that 
remands were in order, as the RO did not comply with the 
Board's prior remands.  Most recently, in May 2006, the 
representative argued that a March 2004 duty to assist letter 
sent to the veteran was not sent to the service organization, 
although the representative received a copy of the April 2005 
duty to assist letter.  The veteran did not reply to either 
letter that requested he indicate his willingness to report 
for VA examination in conjunction with his claims.  The 
letters were not returned by the United States Post Office, 
and there is no indication that he did not receive them.  

Nevertheless, the record also reveals, that as of March 2004, 
the veteran was seen at the VA Upstate New York HCS.  In 
fact, the veteran's representative recently noted that the 
available VA medical records indicate that since 2000, the 
veteran was homeless and lived at a VA Domiciliary, after 
which he was incarcerated, and then was subsequently treated 
at the Buffalo Substance Abuse Treatment Program, apparently 
a reference to a November 2003 record reflecting his 
admittance to the "SARRTP" for substance abuse 
rehabilitation.  In any event, it appears that VA medical 
personnel were last in contact with the veteran in March 
2004.

Therefore, perhaps now the RO can effect the actions directed 
in the March 2004 remand, or develop evidence to the effect 
that accomplishing them is not feasible. See Stegall v. West, 
11 Vet. App. 268 (1998).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection for depression 
and for photophobia and nausea, an increased rating for 
migraine headaches, and a TDIU, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  As his claims 
are being remanded, the RO should provide him with proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the appellant that an effective date for the 
award of benefits will be assigned if service connection for 
depression or for photophobia and nausea, as due to the 
service-connected migraine headaches, or an increased rating 
for migraine headaches, or a TDIU is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish the benefit sought and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Regarding the appellant's claims for 
service connection for depression, and 
for photophobia and nausea, secondary 
to migraine headaches, an increased 
rating for migraine headaches, and a 
TDIU, the RO should provide proper 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs him 
that an effective date for the award of 
benefits will be assigned if service 
connection for depression or for 
photophobia and nausea, or an increased 
rating for headaches, or a TDIU is 
awarded, and also includes an 
explanation as to the type of evidence 
that is needed to establish an 
effective date, consistent with 
Dingess, supra.

2.	The RO should obtain all records 
regarding the veteran's treatment at 
the VA Upstate New York HCS, and any 
other VA medical facilities in the 
upstate New York area, e.g., in Buffalo 
and Canandaigua, for the period from 
March 2004 to the present.  The RO 
should verify the veteran's most 
current mailing address on record at 
the VA Upstate NY HCS facility against 
his address on file at the RO, and that 
used in conjunction with the veteran's 
receipt of his VA compensation 
payments.  

3.	The RO should contact the Moriah 
Correctional Facility, New York State 
Department of Corrections, and request 
all medical records associated with the 
veteran's incarceration from May 2001 
to February 2002.  A copy of that 
letter should be sent to the veteran's 
service representative.

4.	The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of any private physicians 
or other medical providers who treated 
him for his service-connected migraine 
headaches since 1997, or at any time 
for his claimed depression or 
photophobia and nausea.  The veteran 
should also be requested to provide the 
names and addresses of all his 
employers since service.  Then, the RO 
should request treatment records from 
the medical personnel identified by the 
veteran, if not already of record.  The 
RO should also contact any employers 
identified by the veteran to ascertain 
the reason that his employment was 
terminated.  The RO should provide the 
veteran's service representative with 
copies of all correspondence requesting 
records in the veteran's case.

5.	Then the RO should schedule the veteran 
for appropriate VA examination(s), 
e.g., neurological, psychiatric, to 
determine the etiology of any 
depression and photophobia and nausea 
found to be present, and the current 
severity of his service-connected 
migraine headaches.  In notifying him 
of the scheduled examination(s), the RO 
should advise the veteran of the 
consequences of his failure to report 
for the scheduled VA examination(s), 
pursuant to 38 C.F.R. § 3.655 (2005).  
A copy of that notice letter should be 
sent to the veteran's accredited 
service representative.  All indicated 
tests and studies should be conducted 
and all clinical findings reported in 
detail.  The examiner(s) is (are) 
requested to address the following: 

a.	The neurological examiner should 
report the frequency of the 
veteran's prostrating headache 
attacks and what activity, if any, 
such prostrating attacks or 
symptoms such as nausea, 
photophobia, or dizziness affect.

b.	The examiner should express an 
opinion as to whether the service-
connected migraine headache 
disability causes severe economic 
inadaptability, i.e., whether the 
headaches preclude the veteran 
from obtaining and retaining 
substantially gainful employment, 
and whether the veteran has in 
fact been rendered unemployable 
due to his headaches.

c.	The neurologist should also 
provide an opinion as to the 
etiology of all symptoms of the 
service-connected migraine 
headaches, particularly nausea and 
photophobia.  The examiner is 
requested to render an opinion as 
to whether any noted nausea and 
photophobia found to be present 
are symptoms of the service-
connected migraine headaches, or 
separate and distinct disorders.  
If photophobia and nausea are 
found to be separate and distinct 
disorders, the examiner is 
requested to render an opinion as 
to the likelihood that the 
veteran's diagnosed photophobia 
and nausea disorder was caused by 
or aggravated by his service-
connected migraine headaches.  The 
degree of photophobia and nausea 
disorder that would not be present 
but for the service-connected 
migraine headaches should be 
identified.  In rendering an 
opinion, the examiner is 
particularly requested to address 
the opinion expressed by the VA 
neurological examiners in 
September 1999 (to the effect that 
the veteran's photophobia was 
"probably" secondary to his 
migraine headaches).

d.	If a psychiatric disorder, e.g., 
depression, is diagnosed, the 
medical specialist should assess 
the nature, severity, and 
manifestations of any depression 
disorder found to be present. 

e.	The physician(s) should proffer an 
opinion, with supporting analysis, 
as to the likelihood that the 
veteran's diagnosed depression 
disorder was caused by or 
aggravated by his service-
connected migraine headaches.  The 
degree of depression disorder that 
would not be present but for the 
service-connected migraine 
headaches should be identified.

f.	A rationale should be provided for 
all opinions rendered.  The claims 
file should be made available to 
the examiner(s) and the 
examination report(s) should 
indicate if the examiner(s) 
reviewed the veteran's medical 
records.

6.	Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for depression and 
photophobia and nausea, as secondary to 
his service-connected migraine 
headaches, and his claim for a TDIU.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
July 2005 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


